DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krijn (US Pub. No. 2016/0363747 A1).
As to claim 1, Krijn teaches a light source, comprising: a plurality of light emitting diodes (#12a and 12b in Fig. 1 and 6 and in ¶ [0063]), with each of the light emitting diodes sized between 30 microns and 500 microns (0.1 mm in ¶ [0105]); a plurality of micro-optics (#14 in Fig. 1 and 6 and in ¶ [0065]) sized less than 1 millimeter, each micro-optic positioned over one or more of the plurality of light emitting diodes (Fig. 1 and 6); each micro-optic and the one or more light emitting diodes over which it is positioned together forming a light emitting diode unit with adjacent light emitting diode units (Fig. 6), positioned within a distance to each other sufficiently close to present a substantially uniform visual appearance and provide a substantially uniform light beam (Uniformity discussed in ¶ [0099], the art seeks to prevent “a shower-head impression” in ¶ [0007]), at a distance of 1 meter to 2 meters from the light source (Examiner notes that the beam is uniform before reached optics (#132a,b in Fig. 14 as 
As to claim 2, Krijn teaches adjacent light emitting diode units are positioned at a distance no greater than a Rayleigh limit distance calculated for a user at a normal distance from the light source (based on the positioning described in ¶ [0106], examiner notes that “a normal distance” is so broad that it includes many distances at which the spacing of ¶ [0106] can meet the limitations). 
As to claim 3, Krijn teaches adjacent light emitting diode units are positioned at least 1 millimeter apart (¶ [0106]). 
As to claim 4, Krijn teaches the Z-height of the light source is less than 1 centimeter (¶ [0106]). 
As to claim 10, Krijn teaches the light source is used for architectural lighting (examiner notes that this is an intended use limitation in a device claim which provides little patentable weight, it is the Examiner’s position that the device of Krijn is capable of performing such a use). 
As to claim 11, Krijn teaches a combined height of each of the plurality of light emitting diodes and supporting substrate on which they are arranged is less than 1 centimeter (¶ [0106]). 
As to claim 12, Krijn teaches adjacent light emitting diode units are positioned at a distance no greater than a Rayleigh limit distance calculated for a user at a normal distance from the light source (based on the positioning described in ¶ [0106], examiner notes that “a normal distance” is so broad that it includes many distances at which the spacing of ¶ [0106] can meet the limitations). 

As to claim 14, Krijn teaches the Z-height of the light source is less than 1 centimeter (¶ [0106]). 
As to claim 20, Krijn teaches the light source is used for architectural lighting (examiner notes that this is an intended use limitation in a device claim which provides little patentable weight, it is the Examiner’s position that the device of Krijn is capable of performing such a use). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krijn (US Pub. No. 2016/0363747 A1) in view of Vasylyev (US Pub. No. 2017/0254518 A1).
As to claims 5 and 15, Krijn is silent about there being a flip chip mounted LED and a phosphor conversion layer. However, it is the Examiner’s position that flip chip mounting an LED is common knowledge in the art and once of ordinary skill in the art would have been motivated to flip chip the LEDs onto a circuit in order to eliminate wire bonds which can be less reliable or harder to create. Further, Vasylyev teaches that the LEDs may be at least blue emitters with a YAG phosphor in order to generate white light ¶ [0088]). This too is 
As to claims 6 and 16, Krijn is silent about the plurality of LEDs being individually controlled through connected traces.
However, in the same field or endeavor Vasylyev teaches clusters of LEDs that are individually addressable (¶ [0069], [0123]). It would have been obvious to one of ordinary skill in the art to have the LEDs of Krijn be individually addressable as taught by Vasylyev in order to better customize the control of the device.
 
As to claims 7-9 and 17-19, Krijn is silent about at least two of the plurality of light emitting diodes are positioned under a single micro-optic (as well as the limitations for the other claims under this heading).
However, in the same field or endeavor, Vasylyev teaches clusters of LEDs instead of single LEDs (¶ [0069]). Vasylyev discloses a device wherein the LED is a single chip or a cluster of chips, thus exemplifying recognized equivalent emitters. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the emitters of Krijn formed by a cluster of LEDs instead of by a single chip, since the selection of any of these known equivalents would be considered within the level of ordinary skill in the art as evidenced by Yasylyev’s teaching.

Finally, when using more than one chip for an emitter, at least one of those chips must be positioned off-axis from a micro-optic. Thus, the claim limitations of claims 9 and 19 are rendered obvious for the same motivation as the rejection of claims 7 or 17.

Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive.
The Applicant argued the following:
1. ¶ [0007] says nothing about the uniformity of the light beam emitted by the conventional light source, instead this paragraph and ¶ [0008] teach against the appearance of a “shower-head” impression. ¶ [0099] teaches uniformity but only within a light source on the way to a second optical element. Krijn does not disclose “a substantially uniform light beam at a distance of 1 meter and 2 meters from the light source.”

While this argument has been fully considered it is not persuasive. The intention of citing ¶ [0007] (or [0008]) of Krijn is to show that Krijn seeks to eliminate the non-uniform appearance of LED lighting devices. Krijn seeks to eliminate the traditional non-uniform appearance of a “shower-head impression” which means making the LEDs appear as one light source instead of individual light sources (uniform). While the Examiner believes that the early . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875